 Case: 4:20-cv-00706-MTS Doc. #: 19 Filed: 08/10/20 Page: 1 of 3 PageID #: 336




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


VIRGINIA HERRMANN,                        )
individually and on behalf of all         )
others similarly situated,                )
                                          )
       Plaintiff,                         )       Case No. 4:20-cv-00706
                                          )
v.                                        )       JURY TRIAL DEMANDED
                                          )
SAM’S EAST, INC. d/b/a SAM’S              )
CLUB #6474,                               )
                                          )
       Defendant.                         )


       PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
 SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO
    COMPEL ARBITRATION OR, IN THE ALTERNATIVE, TO DISMISS

       Plaintiff Virginia Herrmann, by and through her undersigned attorneys,

respectfully requests leave to file a two-page supplemental brief in opposition to

Defendant’s Motion to Compel Arbitration or, in the Alternative, to Dismiss (“Motion”).

The proposed supplemental brief is attached as Exhibit A. In support of her request,

Herrmann states as follows:

       1.     Briefing on Defendant’s Motion closed on July 24, 2020. Five days later,

Herrmann’s counsel received in the mail from Herrmann a document created by

Defendant and of potential relevance to the pending Motion. Herrmann’s counsel

forwarded the document to Defendant’s counsel the same morning it was received.




                                              1
 Case: 4:20-cv-00706-MTS Doc. #: 19 Filed: 08/10/20 Page: 2 of 3 PageID #: 337




      2.     Under the circumstances, Defendant sought leave to file a short,

supplemental brief addressing the document. Herrmann’s counsel consented to that

request, and now seeks leave to do the same. The proposed supplemental brief is

attached as Exhibit A hereto.

      3.     Counsel for Defendant does not oppose Herrmann’s motion. Granting

Herrmann’s motion will not result in undue delay in the proceedings nor unfairly

prejudice any party.

      WHEREFORE, plaintiff Virginia Herrmann respectfully requests that the Court

grant her leave to file a two-page supplemental memorandum in opposition to

Defendant’s Motion to Compel Arbitration or, in the Alternative, to Dismiss and for such

other and further relief as the Court deems necessary and just under the circumstances.

Dated: August 10, 2020                   Respectfully submitted,

                                         ONDERLAW LLC



                                         By: /s/ W. Wylie Blair
                                           James G. Onder, # 38049
                                           onder@onderlaw.com
                                           W. Wylie Blair, # 58196
                                           blair@onderlaw.com
                                           Martin L. Daesch # 40494
                                           daesch@onderlaw.com
                                           Lawanna S. Wichmann, # 53999
                                           wichmann@onderlaw.com
                                           190 East Lockwood
                                           St. Louis, MO 63119
                                           Telephone: (314) 963-9000
                                           Facsimile: (314) 963-1700

                                         Attorneys for Plaintiff

                                            2
 Case: 4:20-cv-00706-MTS Doc. #: 19 Filed: 08/10/20 Page: 3 of 3 PageID #: 338




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 10th day of August, 2020 the

foregoing was filed electronically via the ECF / CM system with the Clerk of the Court

for purposes of serving a Notice of Electronic Filing upon all counsel of record via

electronic mail.



                                                   /s/ W. Wylie Blair




                                             3
